Title: To John Adams from Thomas Digges, 23 April 1782
From: Digges, Thomas,Russell, William
To: Adams, John



London 23d Apr 1782
Dr sir

Since the sailing of Adml Barrington there has been much surprise and speculation as to His destination, and an express just arrivd from Plymouth announces that a few days ago and not many leagues off Brest one of His look out frigates the Artois Cap McBride fell in with an outward Bound India Fleet of 4 line of Battle ships (two armed en flute) and about 20 sail of Transports, four of which were taken by Capt McBride and brought into Plymo. and the fleet under Adml Barrington left in chase in such a position as to make it morally certain He would capture the whole. Report at first said it was the homeward bound Domingo fleet and that Adml Barrington had taken 23 merchantmen and two men of War; but the above seems to be the nearest accot to truth. As this accot came too late for the Gazette, without its publication is purposely kept back, I give it You in a hurry just at the period of the post setting out.
No other news. The idea of Peace with Holland or Ama seperately has pretty well blown over; and as a substitute in conversation the cry now is that Genl Carlton carrys over such profers as will assuredly be accepted of. Mr. L— too is very shortly to return from the Continent with such an assent to the proposals He carryd to His Colleagues as will insure a Peace!!!

I am with high Esteem Sir Your ob H. Sert
W R

